DETAILED ACTION
This Office Action is in response to the Amendment filed on 10/19/2022 as a Request for Continued Examination.
In the filed response, claims 15-17, 19, and 21-26 have been amended, where claims 15, and 19 are independent claims. Further, claim 13 has been cancelled and new claim 28 has been added. 
Accordingly, Claims 15-28 have been examined and are pending. 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.

Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 08/25/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
3.	Applicant’s arguments, see pg. 10, filed 10/19/2022, with respect to the rejections of claims 19 and 20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. However, after conducting updated searches along with reviewing the IDS documents from 08/25/2022, the Examiner finds that new ground of rejections can be made under 35 U.S.C. 103 with respect to the instant claims.  Please see Examiner’s responses below.
4.	Claim 19 has been amended to read “…the display device is fitted in an opening formed in an upper region of a forward-rearward directional rear surface of a vehicle-width directional central portion of the instrument panel, and the display device is fitted in the opening.”  After careful consideration, the Examiner believes the claim does not preclude the display device from fitting into an opening on the instrument panel via an attachment. The foregoing limitation can be interpreted as the device by itself or it can also be interpreted as the device having an attachment. As such, the display device in either configuration can be made to fit into the opening of the instrument panel.  In other words, the Examiner respectfully submits a display device with a structural element (e.g. a bezel) attached to its lower portion, can still be considered as display device that can be fitted into the opening of the instrument panel.  For example, new prior art Yoshimura et al. US 2017/0282812 A1 (PTO 892) describes such an arrangement as illustrated in Fig. 1 and as described for e.g. in ¶0066.  Here the display body 21 of Yoshimura’s device is connected to a bezel (22) which collectively is fitted into the upper surface of the dashboard (1) of a vehicle via a recess 10a (i.e. an opening).  For these reasons, Yoshimura’s teachings are deemed relevant.  Given the broadest reasonable interpretation (BRI) of the claim, a person skilled in the art would recognize that whether the display device is attached to another structural element or not, it can still be “fitted in an opening formed in an upper region of a forward-rearward directional rear surface of a vehicle-width directional central portion of the instrument panel, and the display device is fitted in the opening.” Please see office action below for details.
 5.	The Examiner has carefully considered the prior art documents in the filed IDS and finds these too are relevant in view of the instant claims. In particular, the Examiner finds that the works of Ozawa et al. (JP 2006-200936 A) and Nunokawa et al. (JP H10232135 A) hereinafter referred to as Ozawa and Nunokawa, respectively, can read on the disclosed features of claims 15,19, and 28 given their BRI. For e.g., Figs. 1-2 of Ozawa and Fig. 17 of Nunokawa (along with the corresponding text support), collectively teach a vehicle display device mounted to a dashboard of a vehicle in an upright configuration, with said device containing a camera/lens and LEDs arranged along the periphery of said device which can be used to image a driver of the vehicle. Please refer to office action below for details.
6.	The Examiner acknowledges Applicant’s amendment to the specification (i.e. title). The Examiner further acknowledges Applicant’s remarks regarding the other objection to the specification (pg. 6 of office action). As such, the specification objections are withdrawn. 
7.	Examiner further acknowledges Applicant’s remarks/amendments in  response to the claim objections raised in the last office action. As such, the objections are withdrawn.
8.	Examiner also acknowledges the remarks/amendments pertaining to the rejection of claims 19-20 under 35 U.S.C. 112(b). As such, the rejections are withdrawn.
9.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. After carefully considering all of the claims, and upon further examination in view of the prior art, the Examiner feels that the claims are broad. To help advance the application, it is recommended that the claims include additional limitation that can further narrow down the features. Please refer to the conclusion to this office action regarding scheduling interviews.  
10.	In light of the foregoing, Claims 15-28 have been examined and are pending.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-18 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (JP 2006-200936 A), in view of Nunokawa et al. (JP H10232135 A), and in further view of Harbach et al. US 2010/0073584 A1, hereinafter referred to as Ozawa, Nunokawa, and Harbach, respectively.
Regarding claim 15, (Currently Amended) Ozawa discloses or suggests “A driver imaging device for imaging a driver in a vehicle in which a display device is provided to stand upwardly from an upper surface of the instrument panel [Fig. 2 shows image display device 2 of a navigation system installed above the dashboard 31 in the vehicle interior 31 (¶0035). As shown, said display device stands upwardly from said dashboard. For additional support, see Nunokawa below ], comprising a camera lens which is built in the display device [Image display device contains a camera 5 with a lens 6  - ¶0029 and Fig. 2.] and whose entrance surface is oriented toward the driver to image a face of the driver [However, the camera is directed to the rear of the vehicle for imaging what appears to be other passengers (¶0016). see Nunokawa below regarding imaging a driver (¶0020)], wherein the display device comprises a display which is oriented toward the rear of the vehicle [Ozawa’s display panel 7 is oriented toward the rear of the vehicle (Fig. 2). Nunokawa’s display device 42 is also facing the rear of the vehicle], and an outer frame adjacent to at least a part of an outer edge of the display and extended in the vehicle-width and the upward-downward directions of the vehicle, [Ozawa (Fig. 1) discloses a frame portion (¶0029) around the display panel 7 of image display device 2 positioned in a vehicle width and up and down direction of the vehicle] the outer frame of the display device is fixed to the instrument panel directly [Fig. 1 shows the frame portion as being what appears to be fixed to the display  panel 7], the camera lens is provided adjacent to the display such that the camera lens is provided within a periphery of the outer frame of the display device [See camera lens 6 in Fig. 1 which is located in the periphery of display device 2 inside the frame portion], a light-emitting unit is built in the display device [There are LEDs (8) built in the display device 2 (Fig. 1 and ¶0030)], an emitting surface of the light-emitting unit is oriented toward the driver [Although Ozawa’s LEDs as shown could potentially illuminate the driver (Fig. 2), it is not explicitly defined. Please refer to Harbach below for corresponding support], the camera lens is provided on an upper side with respect to the display in an upward- downward direction of the vehicle, when viewed from the rear of the vehicle to the front of the vehicle [See lens 6 in Fig. 1 which is shown to be on an upper side with respect to the display in an upward- downward direction of the vehicle (Fig. 2)], a driver seat side of the outer frame on the side of a driver seat is disposed at a position which does not overlap with a steering wheel in a vehicle-length direction [Refer to Fig. 2 where the frame portion does not appear to overlap with the steering wheel in a vehicle-length position], and the light-emitting unit is provided at a position spaced apart from the camera lens by 5 cm or more.” [Fig. 1 shows a total of three LEDs on both sides of the display device. Although not explicit, it appears the positions of the far left LEDs (8) are at least 5cm from camera lens 6. Arranging said components to be at least a specified distance is something that could be recognized by a person skilled in the art for operational purposes, aesthetic reasons, etc.] Although Ozawa is found to disclose or suggest the aforementioned features, Nunokawa is brought in to provide additional support regarding “A driver imaging device for imaging a driver in a vehicle in which a display device is provided to stand upwardly from an upper surface of the instrument panel” [Given the BRI of the foregoing limitation, see display device 42 installed on a dashboard as depicted in Fig. 7. Said display device is oriented in an upright position from an upper surface of the dashboard] Nunokawa also discloses a camera whose entrance surface is oriented toward the driver to image a face of the driver [Nunokawa’s video camera section 18 (Fig. 16) can image the interior of the vehicle such as the driver (¶0020). Refer to Fig. 17 for the overall system layout] Although, Nunokawa’s device does not come equipped with light emitting units, said device as described above is able to image a driver of a vehicle using a built in video camera. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle image display device of Ozawa which contains built-in LEDs (Figs. 1-2) for illuminating the interior of a vehicle, to add the teachings of Nunokawa as above, which enable a driver of a vehicle to be imaged by a camera in a display device mounted on a dashboard that is used as part of a navigation system (e.g. ¶0073) to provide guidance information for the driver. Although Ozawa’s LEDs (8) could potentially illuminate the driver as shown (Fig. 2), neither Ozawa or Nunokawa explicitly describe this feature. Harbach on the other hand from the same or similar field of endeavor teaches illuminating a vehicle occupant (e.g. a driver) with IR light to help determine the state of the driver. [Harbach teaches a mounted display apparatus (e.g. Fig. 1 and ¶0008-0009) in a vehicle instrument panel, that includes IR LEDs and a video camera for illuminating and imaging a driver’s face] Although Harbach’s display does not appear to be oriented in an upright position on the instrument panel as in Ozawa and Nunokawa, the built-in LEDs are shown to be directed to the driver’s face. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle image display devices of Ozawa which contains built-in LEDs (Figs. 1-2) for illuminating the interior of a vehicle, and Nunokawa for imaging a driver, to add the teachings of Harbach as above, which explicitly show the LEDs of a vehicle imaging system to be directed to the driver’s face so as to help detect the state of the driver, e.g. a drowsy driver (e.g. ¶0002).
Regarding claim 16, (Currently Amended) Ozawa, Nunokawa, and Harbach teach all the limitations of claim 15, and are analyzed as previously discussed with respect to that claim.  Ozawa further discloses or suggests “further comprising: the light-emitting unit which is built in the display device [See LEDs (8) in display device as shown in Fig. 1] and whose emitting surface is oriented toward the driver seat [Although Ozawa’s LEDs as shown could potentially illuminate the driver (Fig. 2), it is not explicitly defined in Ozawa or Nunokawa. See Harbach below for support], wherein the light-emitting unit is provided within the outer frame and adjacent to the display [See position of LEDs (8) in the frame portion of the display device – Fig. 1] such that the light-emitting unit does not protrude outward from the outer frame of the display device in the vehicle-width direction.”  [As depicted, the LEDs (8) appear to be flush with the display device] Although Ozawa’s LEDs (8) could potentially illuminate the driver as shown (Fig. 2), neither Ozawa or Nunokawa explicitly describe this feature. Harbach on the other hand from the same or similar field of endeavor teaches illuminating a vehicle occupant (e.g. a driver) with IR light to help determine the state of the driver. [Harbach teaches a mounted display apparatus (e.g. Fig. 1 and ¶0008-0009) in a vehicle instrument panel, that includes IR LEDs and a video camera for illuminating and imaging a driver’s face] The motivation for combining Ozawa, Nunokawa, and Harbach has been discussed in connection with claim 15, above. 
Regarding claim 17, (Currently Amended) Ozawa, Nunokawa, and Harbach teach all the limitations of claim 15, and are analyzed as previously discussed with respect to that claim. Ozawa further discloses or suggests  “wherein the display device is provided to stand on a vehicle-width directional central portion of the instrument panel [See orientation of display device 2 installed above dashboard 31 in the vehicle interior 31 (¶0035) as shown in Fig. 2. For additional support, see Nunokawa below], the camera lens is disposed within the display device at a distance from the light-emitting unit [Fig. 1 shows camera lens 6 to be located at a distance from LEDS (8)], and the camera lens is disposed closer to the driver seat than the light-emitting unit when viewed from the rear of the vehicle to the front of the vehicle.”  [As per Figs. 1 and 2, the camera/lens (5/6) is closer to the driver than the 3 LEDs on the far left side of the display device] Although Ozawa is found to disclose or suggest the aforementioned features, Nunokawa is brought in to provide additional support regarding “wherein the display device is provided to stand on a vehicle-width directional central portion of the instrument panel [See display device 42 installed on a dashboard as depicted in Fig. 7. Said display device is shown to be oriented in an upright position from an upper surface in the center of said dashboard]. The motivation for combining Ozawa and Nunokawa has been discussed in connection with claim 15, above. 
Regarding claim 18, (Currently Amended) Ozawa, Nunokawa, and Harbach teach all the limitations of claim 15, and are analyzed as previously discussed with respect to that claim.  Ozawa further discloses or suggests “wherein the display device is provided on an upper surface of a vehicle-width directional central portion of the instrument panel.”  [As depicted in Fig. 2, the display device is installed above the dashboard 31to the left of the driver. As such, this appears to be located in a central position of said dashboard. Nunokawa (Fig. 7) also seems to suggest the same position of the display device 42]
Regarding claim 21, (Currently Amended) Ozawa, Nunokawa, and Harbach teach all the limitations of claim 15, and are analyzed as previously discussed with respect to that claim. Ozawa further discloses “…which is configured to image the driver of the vehicle [Camera 5 (Figs. 1-2) can image occupants of a vehicle (¶0016), however there is no indication it can image the driver. See Nunokawa below for support] , wherein the camera lens is provided on the side of the driver seat with respect to the display in a vehicle-width direction of the vehicle.”  [See Figs. 1-2, where camera 5/lens 6 is on the driver side in a vehicle width direction]  Although Ozawa is found to disclose or suggest the aforementioned features, Nunokawa from the same or similar field of endeavor is brought in to provide support regarding “which is configured to image the driver of the vehicle” [Nunokawa’s video camera section 18 (Fig. 16) can image the interior of the vehicle such as the driver (¶0020). Refer to Fig. 17 for the overall system layout] The motivation for combining Ozawa and Nunokawa has been discussed in connection with claim 15, above. 
Regarding claim 22, (Currently Amended) Ozawa, Nunokawa, and Harbach teach all the limitations of claim 15, and are analyzed as previously discussed with respect to that claim. Ozawa further discloses “…which is configured to image the driver of the vehicle [Camera 5 (Figs. 1-2) can image occupants of a vehicle (¶0016), however there is no indication it can image the driver. See Nunokawa below for support], and further comprises the light-emitting unit which is built in the display device [See built in LEDs (8) in Fig. 1] and whose emitting surface is oriented toward the driver [Although Ozawa’s LEDs as shown could potentially illuminate the driver (Fig. 2), it is not explicitly defined. Please see Harbach below for support], wherein the camera lens is provided at one of opposite ends of the display device on the side of the driver seat in a vehicle-width direction of the vehicle [See camera 5/lens 6 found to be located on one side of the display device 2 as shown in Fig. 1], and the light-emitting unit is provided at the other end of the display device on the side of a front passenger seat in the vehicle-width direction.”  [Although some of the LEDs (8) are on the same side as the camera/lens, there are three other LEDs that are opposite the camera on the other side of the display device (See left hand side of device in Fig. 1)] Although Ozawa is found to disclose or suggest the aforementioned features, Nunokawa from the same or similar field of endeavor is brought in to provide support regarding “which is configured to image the driver of the vehicle” [Nunokawa’s video camera section 18 (Fig. 16) can image the interior of the vehicle such as the driver (¶0020). Refer to Fig. 17 for the overall system layout] The motivation for combining Ozawa and Nunokawa has been discussed in connection with claim 15, above. 
Although Ozawa’s LEDs (8) could potentially illuminate the driver as shown (Fig. 2), neither Ozawa or Nunokawa explicitly describe this feature. Harbach on the other hand from the same or similar field of endeavor teaches illuminating a vehicle occupant (e.g. a driver) with IR light to help determine the state of the driver. [Harback teaches a mounted display apparatus (e.g. Fig. 1 and ¶0008-0009) in a vehicle instrument panel, that includes IR LEDs and a video camera for illuminating and imaging a driver’s face] The motivation for combining Ozawa, Nunokawa, and Harbach has been discussed in connection with claim 15, above. 
Regarding claim 23, (Currently Amended) Ozawa, Nunokawa, and Harbach teach all the limitations of claim 22, and are analyzed as previously discussed with respect to that claim. Ozawa further discloses “wherein the display device comprises the display [See display 7 of display device 1 – Fig. 1], and wherein the camera lens is built in a portion of the outer frame on the side of the driver seat in the vehicle-width direction [See camera/lens (5/6) which are shown to be built in to the display device along the periphery in the frame portion. Fig.1], and the light-emitting unit is built in a portion of the outer frame on the side of the front passenger seat in the vehicle-width direction.”  [Per Fig. 1, the LEDs (8) on the far left side of display device 2 (total of 3), would be located on the front passenger seat side] 
Regarding claim 24, (Currently Amended) Ozawa, Nunokawa, and Harbach teach all the limitations of claim 23, and are analyzed as previously discussed with respect to that claim. Ozawa further discloses “wherein the camera lens is built on an upper side in an upward-downward direction of the vehicle [See camera 5/lens 6 is on the upper right-hand side of display device 2 – Fig. 1], and the light-emitting unit is built in a portion of the outer frame on the side of the front passenger seat in the vehicle-width direction and on a lower side in the upward-downward direction.”  [Although some of the LEDs (8) are positioned higher than others, one LED is located near the bottom left corner of the display device; hence, this claimed feature of LED arrangement on a display device is realized by Ozawa]  
Regarding claim 25, (Currently Amended) Ozawa, Nunokawa, and Harbach teach all the limitations of claim 15, and are analyzed as previously discussed with respect to that claim. Ozawa further discloses “further comprising: the light-emitting unit which is built in the display device [See LEDs (8) that are built into display device 2 as per Fig. 1] and whose emitting surface is oriented toward the driver seat [Although Ozawa’s LEDs as shown could potentially illuminate the driver (Fig. 2), it is not explicitly defined. Please see Harbach below for support], wherein the light-emitting unit is disposed at a position which is closer to the driver seat than the center of the instrument panel.”  [See Fig. 2 of Ozawa] Although Ozawa’s LEDs (8) could potentially illuminate the driver as shown (Fig. 2), neither Ozawa or Nunokawa explicitly describe this feature. Harbach on the other hand from the same or similar field of endeavor teaches illuminating a vehicle occupant (e.g. a driver) with IR light to help determine the state of the driver. [Harback teaches a mounted display apparatus (e.g. Fig. 1 and ¶0008-0009) in a vehicle instrument panel, that includes IR LEDs and a video camera for illuminating and imaging a driver’s face] The motivation for combining Ozawa, Nunokawa, and Harbach has been discussed in connection with claim 15, above. 
Regarding claim 26, (Currently Amended) Ozawa, Nunokawa, and Harbach teach all the limitations of claim 15, and are analyzed as previously discussed with respect to that claim. Ozawa further discloses “further comprising: the light-emitting unit which is built in the display device [See LEDs (8) that are built into display device 2 as per Fig. 1] and whose emitting surface is oriented toward the driver seat [Although Ozawa’s LEDs as shown could potentially illuminate the driver (Fig. 2), it is not explicitly defined. Please see Harbach below for support], wherein the light-emitting unit is disposed at a position which is closer to a passenger seat than the center of the instrument panel.” [According to Figs. 1-2, it appears the LEDs on the right-hand side of the display device are closer to the driver than to the center of the dashboard] Although Ozawa’s LEDs (8) could potentially illuminate the driver as shown (Fig. 2), neither Ozawa or Nunokawa explicitly describe this feature. Harbach on the other hand from the same or similar field of endeavor teaches illuminating a vehicle occupant (e.g. a driver) with IR light to help determine the state of the driver. [Harback teaches a mounted display apparatus (e.g. Fig. 1 and ¶0008-0009) in a vehicle instrument panel, that includes IR LEDs and a video camera for illuminating and imaging a driver’s face] The motivation for combining Ozawa, Nunokawa, and Harbach has been discussed in connection with claim 15, above. 
Claims 19-20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa, in view of Nunokawa, in further view of Harbach, and in further view of Yoshimura et al. US 2017/0282812 A1 (with reference to PCT/JP2015/006146 – WO 2016/092846 A1),  hereinafter referred to as Yoshimura.
Regarding claim 19, (Currently Amended) Ozawa discloses “A driver imaging device for imaging a driver in a vehicle in which a display device is provided on an instrument panel  [Fig. 2 shows image display device 2 of a navigation system installed above the dashboard 31 in the vehicle interior 31 (¶0035). As shown, said display device stands upwardly from said dashboard. For additional support, see Nunokawa below ], wherein the driver imaging device comprises: a camera lens [Image display device contains a camera 5 with a lens 6  - ¶0029 and Fig. 2.] which is built in the display device [Note camera is built into the display device 2] and whose entrance surface is oriented toward the driver to image a face of the driver [However, the camera is directed to the rear of the vehicle for imaging what appears to be other passengers (¶0016). see Nunokawa below regarding imaging a driver (¶0020)], a light-emitting unit which is built in the display device [See LEDs (8) that are a part of the display device 2 as shown in Fig. 1], an emitting surface of the light-emitting unit is oriented toward the driver [Although Ozawa’s LEDs as shown could potentially illuminate the driver (Fig. 2), it is not explicitly defined. See Harbach below for support], the display device is fitted in an opening formed in an upper region of a forward-rearward directional rear surface of a vehicle-width directional central portion of the instrument panel [Ozawa and Nunokawa’s display devices (Figs. 2 and 17, respectively) are mounted to the dashboard, however, there is no explicit indication that they are fitted to an opening in said dashboard. See Yoshimura below for support], and the display device is fitted in the opening.”  [See Yoshimura below for support] Although Ozawa is found to disclose or suggest the aforementioned features, Nunokawa from the same or similar field of endeavor is brought in to provide additional support regarding “A driver imaging device for imaging a driver in a vehicle in which a display device is provided on an instrument panel [See display device 42 installed on a dashboard as depicted in Fig. 7. Said display device is oriented in an upright position from an upper surface of the dashboard] Nunokawa is also found to disclose a camera whose entrance surface is oriented toward the driver to image a face of the driver [Nunokawa’s video camera section 18 (Fig. 16) can image the interior of the vehicle such as the driver (¶0020). Refer to Fig. 17 for the overall system layout] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle display device for a navigation system disclosed by Ozawa (Fig. 1), to add the teachings of Nunokawa as above with respect to an image display device that can be mounted to an automobile for displaying information (e.g. images) required by a user for navigation purposes (¶0005).
Although Ozawa’s LEDs (8) could potentially illuminate the driver as shown (Fig. 2), neither Ozawa or Nunokawa explicitly describe this feature. Harbach on the other hand from the same or similar field of endeavor teaches illuminating a vehicle occupant (e.g. a driver) with IR light to help determine the state of the driver. [Harbach teaches a mounted display apparatus (e.g. Fig. 1 and ¶0008-0009) in a vehicle instrument panel, that includes IR LEDs and a video camera for illuminating and imaging a driver’s face] The motivation for combining Ozawa, Nunokawa, and Harbach has been discussed in connection with claim 15, above. 
Although Ozawa, Nunokawa, and Harbach collectively teach or suggest the foregoing features of claim 19, they do not address “the display device is fitted in an opening formed in an upper region of a forward-rearward directional rear surface of a vehicle-width directional central portion of the instrument panel, and the display device is fitted in the opening.” Yoshimura on the other hand from the same or similar field of endeavor is brought provide support of the above features. Specifically, [Yoshimura teaches a structure for attaching an in-vehicle device including a display 20 standing on a dashboard 1 of a vehicle (abstract and Fig. 1).  ¶0066 notes a lower portion of the display body 21 fits into a recess 10a in the upper surface of dashboard 1 via an attached bezel. Since the bezel is attached to said display, it is construed as a single unit.] Although Yoshimura’s disclosure does not show the display directly fitted into the opening, one skilled in the art would recognize that Yoshimura’s structural arrangement allows for fitting and securing the display device into the recess of the dashboard, to enable a driver of the vehicle to adequately view the contents of the display. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle display devices disclosed by Ozawa (Fig. 1), Nunokawa (Fig. 17), and Harbach (Fig. 1), to add the teachings of Yoshimura  as above to provide a means for attaching an in-vehicle device that enables a flexible design of a dashboard and improves the convenience in maintaining or repairing the in-vehicle device (¶0010).
Regarding claim 20, (Currently Amended) Ozawa, Nunokawa, Harbach, and Yoshimura teach all the limitations of claim 19, and are analyzed as previously discussed with respect to that claim. Ozawa further discloses “wherein the camera lens is provided closer to the driver in a vehicle-width direction of the vehicle than the light- emitting unit.”  [See relative positioning between camera lens 6 and LEDs (8), particularly those located on the far left side of the display device (Fig. 1). Said camera lens is closer to the driver as illustrated in Fig. 2]
Regarding claim 28, claim 28 is rejected under the same art and evidentiary limitations as determined for the device of Claims 15 and 19.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa, in view of Nunokawa, in further view of Harbach, and in further view of Okabe et al. JP 2002071356 A,  hereinafter referred to as Okabe.
Regarding claim 27, (Currently Amended) Ozawa, Nunokawa, and Harbach teach all the limitations of claim 15, and are analyzed as previously discussed with respect to that claim. Ozawa, Nunokawa, and Harbach however do not show “wherein the camera lens is provided at a position other than an end area on the driver seat side in the vehicle-width direction, in the outer frame of the display device.”  Okabe on the other hand from the same or similar field of endeavor is found to disclose or suggest the foregoing features. [Note the position of camera 18 on the dashboard mounted display device in Figs. 1-2, i.e. it is centrally located on said device vs. being positioned on the side closer to the driver] For these reasons, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle display devices disclosed by Ozawa (Fig. 1), Nunokawa (Fig. 17), and Harbach (Fig. 1), to add the teachings of Okabe as above to provide a vehicle navigation system that allows for quickly displaying information on the monitor to the driver and moreover, the mounted functions can be sufficiently exhibited during driving (¶0013).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486